Exhibit 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of February 27, 2009, is
made by and between InnerCool Therapies, Inc., a Delaware corporation
(“InnerCool”), Tissue Repair Company, a Delaware corporation (“TRC”) and Cardium
Therapeutics, Inc., a Delaware corporation (“Cardium” or the “Company” and,
together with InnerCool and TRC, individually, a “Grantor,” and collectively,
the “Grantors”) and Dr. Robert Marshall, in his capacity as collateral agent
(the “Collateral Agent”) for the benefit of the holders of those certain notes
described below in the aggregate principal amount of up to $3,500,000 (each an
“Investor” and collectively, the “Investors”) to be issued by Grantors from time
to time on and after the date hereof, pursuant to that certain Note and Warrant
Purchase Agreement of even date by and among Grantors and each of the Investors
(the “Purchase Agreement”).

W I T N E S S E T H:

WHEREAS, the Grantors have issued an aggregate principal amount of $6,000,000 of
senior secured notes (the “Senior Notes”) pursuant to a Note and Warrant
Purchase Agreement dated November 5, 2008 (the “Senior Note Purchase
Agreement”);

WHEREAS, from time to time on and after the date hereof, Grantors may issue up
to $3,500,000 of their senior subordinated secured promissory notes (as each may
be at any time amended, extended, restated, renewed or modified, each a “Note,”
and collectively, the “Notes”) to the Investors;

WHEREAS, the Notes shall be subject and subordinate to the Senior Notes as set
forth in the Purchase Agreement and the Notes;

WHEREAS, pursuant to the Purchase Agreement, each Investor has appointed and
authorized the Collateral Agent to act as collateral agent under this Agreement;

WHEREAS, it is a condition precedent to the obligation of each of the Investors
to purchase a Note that Grantors shall have granted to the Collateral Agent a
security interest for the benefit of the Investors in the Collateral (as
hereinafter defined) as contemplated by this Agreement; and

WHEREAS, Grantors expect to realize direct and indirect benefits as a result of
the sale of the Notes to the subscribers and desires to grant the Collateral
Agent a security interest for the benefit of the Investors in the Collateral as
contemplated by this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

ARTICLE I – DEFINITIONS

1.1 This Agreement is the Security Agreement referred to in the Purchase
Agreement and the Notes. As used in this Agreement, the following terms shall
have the meanings respectively set forth below:

“Accounts” shall mean all “accounts” as defined in the UCC now owned or
hereafter acquired by Grantors.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Security Agreement, and any extensions, modifications,
renewals, restatements, supplements or amendments hereof.

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.

“Collateral” means all of Grantors’ now owned or hereafter acquired right, title
and interest in and to the General Assets, the Trademarks, the Patents and the
Licenses.

“Equipment” shall mean all “equipment” as defined in the UCC, now or hereafter
used or acquired for use in the business of Grantors.

“General Assets” shall have the meaning set forth in Section 2.1 hereof.

“General Intangibles” shall mean all “general intangibles” as defined in the UCC
now owned or hereafter acquired by Grantors.

“Investment Collateral” shall have the meaning set forth in Section 7.1 hereof.

“Junior Liens” shall have the meaning set forth in Section 17.2 hereof.

“Licenses” shall have the meaning set forth in Section 2.4 hereof.

“Obligations” means any and all present and future obligations of Grantors
arising under or relating to the Notes, the Purchase Agreement or this
Agreement, whether due or to become due, matured or unmatured, or liquidated or
unliquidated, including interest that accrues after the commencement of any
bankruptcy or insolvency proceeding by or against the Grantors. For the
avoidance of doubt, the Obligations shall include the obligations of the
Grantors to pay the costs and expenses of the Collateral Agent and to provide
indemnity to the Collateral Agent pursuant to Article XIII hereof.

“Patents” shall have the meaning set forth in Section 2.3 hereof.

“Permitted Liens” shall have the meaning set forth in the Purchase Agreement.

“Senior Collateral Agent” means, at any time the Senior Notes remain
outstanding, the collateral agent under the Senior Note Purchase Agreement and
the Senior Note Documents, and at any time the Senior Notes are not outstanding,
the Collateral Agent hereunder.

“Senior Note Documents” shall mean the “Transaction Documents” as defined in the
Senior Note Purchase Agreement.

“Senior Lenders” shall mean the holders of the Senior Notes.

 

2



--------------------------------------------------------------------------------

“Senior Liens” shall have the meaning set forth in Section 17.1 hereof.

“Senior Security Documents” shall have the meaning set forth in Section 17.1
hereof.

“Trademarks” shall have the meaning set forth in Section 2.2 hereof.

ARTICLE II – SECURITY INTERESTS

2.1 Grant of Security Interest in General Assets. Subject to the rights of the
Senior Lenders and otherwise to secure the complete and timely payment,
performance and satisfaction of all of the Obligations, each Grantor hereby
grants to the Collateral Agent, for the ratable benefit of the Investors, a
continuing security interest in, all of the Grantor’s right, title and interest
in and to the Grantor’s now owned or otherwise existing and hereafter acquired
or arising:

(a) Accounts, contract rights and all other forms of obligations owing to the
Grantor arising out of the sale or lease of goods or the rendition of services
by the Grantor, irrespective of whether earned by performance, and any and all
credit insurance, guarantees or security therefor;

(b) books and records, including ledgers; records indicating, summarizing or
evidencing the Grantor’s properties or assets or liabilities; all information
relating to the Grantor’s business operations or financial condition; and all
other computer programs, disk or tape files, printouts, runs or other computer
prepared information;

(c) deposit accounts (as that term is defined from time to time in the Uniform
Commercial Code as in effect in the State of Delaware);

(d) all of the Grantor’s General Intangibles and other personal property
(including contract rights, rights arising under common law, statutes or
regulations, choses or things in action, commercial tort claims, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, computer programs, information contained in computer
disks or tapes, literature, reports, catalogs, insurance premium rebates, tax
refunds and tax refund claims);

(e) goods (as that term is defined from time to time in the Uniform Commercial
Code as in effect in the State of Delaware), including (i) all inventory,
including Equipment held for lease, whether raw materials, in process or
finished, all material or Equipment usable in processing the same and all
documents of title covering any inventory, (ii) all Equipment employed in
connection with the Grantor’s business, together with all present and future
additions, attachments and accessions thereto and all substitutions therefor and
replacements thereof and (iii) all vehicles;

(f) instruments and other investment property (as such terms are defined from
time to time in the Uniform Commercial Code as in effect in the State of
Delaware);

(g) negotiable collateral, including all of the Grantor’s right, title and
interest with respect to any letters of credit, letter of credit rights,
instruments, drafts, documents and chattel paper (as each term is defined from
time to time in the Uniform Commercial Code as in effect in the State of
Delaware), and any and all supporting obligations in respect thereof;

 

3



--------------------------------------------------------------------------------

(h) money or other assets of the Grantor that now or hereafter come into the
possession, custody or control of the Grantor;

(i) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all of the foregoing, or other tangible or intangible property
resulting from the sale, exchange, collection or other disposition of any of the
foregoing, or any portion thereof or interest therein, and the proceeds thereof;
and

(j) all of the Grantor’s right, title and market in and to any shares of capital
stock of any of its subsidiaries and the certificates representing any such
shares. All of the items described in clauses (a)-(j) in this Section 2.1 are
hereinafter individually and/or collectively referred to as the “General
Assets.”

Notwithstanding anything herein contained to the contrary, each Grantor shall be
free to enter into agreements which result in the creation of Permitted Liens.

2.2 Grant of Security Interest in Trademarks. To secure the complete and timely
payment, performance and satisfaction of all of the Obligations, each Grantor
hereby grants to the Collateral Agent, for the benefit of the Investors, a
continuing security interest, in all of the Grantor’s right, title and interest
in and to the Grantor’s now owned or otherwise existing and hereafter acquired
or arising: (a) trademarks, trade names, registered trademarks, trademark
applications, service marks, registered service marks and service mark
applications and (b) all renewals thereof, all income, royalties, damages and
payments now and hereafter due and/or payable under and with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, the right to sue for past, present and future
infringements and dilutions thereof, the goodwill of the Grantor’s business
symbolized by the foregoing and connected therewith and all of the Grantor’s
rights corresponding thereto throughout the world (all of the foregoing items
described in the foregoing clauses (a) and (b) in this Section 2.2, are
hereinafter individually and/or collectively referred to as the “Trademarks”);
and (c) all proceeds of any and all of the foregoing, including, without
limitation, license royalties and proceeds of the infringement suits.

2.3 Grant of Security Interest in Patents. To secure the complete and timely
payment, performance and satisfaction of all of the Obligations, each Grantor
hereby grants to the Collateral Agent, for the benefit of the Investors, a
continuing security interest in all of the Grantor’s right, title and interest
in and to the Grantor’s now owned or otherwise existing and hereafter acquired
or arising: (a) rights under patents and patent applications, and (b) all
renewals thereof, all income, royalties, damages and payments now and hereafter
due and/or payable under and with respect to any of the foregoing, including,
without limitation, payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, the right to sue for past, present and future infringements and
dilutions thereof, the goodwill of the Grantor’s business symbolized by the
foregoing and connected therewith and all of the Grantor’s rights corresponding
thereto throughout the world (all of the foregoing items described in the
foregoing clauses (a) and (b) in this Section 2.3, are hereinafter individually
and/or collectively referred to as the “Patents”); and all proceeds of any and
all of the foregoing, including license royalties and proceeds of the
infringement suits.

 

4



--------------------------------------------------------------------------------

2.4 Grant of Security Interest in Trademark and Patent Licenses. To secure the
complete and timely payment, performance and satisfaction of all of the
Obligations, each Grantor hereby grants to the Collateral Agent, for the benefit
of the Investors, a continuing security interest in all of the Grantor’s right,
title and interest in and to the Grantor’s now owned or otherwise existing and
hereafter acquired or arising: rights under or interests in any license
agreements with any other party, regardless whether the Grantor is a licensee or
licensor under any such license agreement, and the right to use the foregoing in
connection with the enforcement of the Investors’ rights under the Notes,
including the right to prepare for sale and sell any and all inventory now or
hereafter owned by the Grantor and now or hereafter covered by such licenses
(all of the foregoing are hereinafter referred to collectively as the
“Licenses”).

2.5 Title: Other Liens. Except with respect to any security interest granted to
the Senior Collateral Agent in connection with the Senior Notes and the security
interest granted to the Collateral Agent pursuant to this Agreement, the
Grantors own each of their respective General Assets, Trademarks, Patents and
Licenses free and clear of any and all liens, claims, mortgages, encumbrances or
security or adverse interests of any nature whatsoever.

2.6 Interests of Investors. The interest of any Investor in the Collateral shall
be on a parity with the interests of all other Investors, and the interest of
each Investor in the Collateral shall be ratable in the proportion that the
aggregate indebtedness then outstanding and unpaid under the Note(s) held by
such Investor bears to the aggregate indebtedness then outstanding and unpaid
under the Notes held by all Investors (except to the extent the Investors agree
to any other ratable interest therein).

ARTICLE III – FURTHER ASSURANCES

3.1 At any time and from time to time at the request of the Collateral Agent,
the Grantors shall execute and deliver to the Collateral Agent all such
financing statements and other instruments and documents in form and substance
reasonably satisfactory to the Collateral Agent as shall be necessary or
desirable to fully perfect, when filed and/or recorded, the security interest
granted to the Collateral Agent for the benefit of the Investors pursuant to
Article II of this Agreement. Each Grantor hereby authorizes the Collateral
Agent, without prior notice to the Grantor, to file any financing statement and
amendments thereof or continuations thereof, naming the Grantor as debtor and
the Collateral Agent as the creditor. At any time and from time to time, the
Collateral Agent shall be entitled to file and/or record any or all such
financing statements, instruments and documents held by it, and any or all such
further financing statements, documents and instruments, and to take all such
other actions, as the Collateral Agent may deem appropriate to perfect and to
maintain perfected the security interest granted to it for the benefit of the
Investors in Article II of this Agreement. Before and after the occurrence of
any default under the Notes, at the Collateral Agent’s request, the Grantor
shall execute all such further financing statements, instruments and documents,
and shall do all such further acts and things, as may be deemed necessary or
desirable by the Collateral Agent to create and perfect, and to continue and
preserve, the security interest in the Collateral in favor of the Collateral
Agent for the benefit of the Investors or the priority thereof, including
causing any such financing statements to be filed and/or recorded in the
applicable jurisdiction.

 

5



--------------------------------------------------------------------------------

ARTICLE IV – SECURITY AGREEMENT

4.1 This Agreement secures the payment of all of the Obligations of the Grantors
now or hereafter existing under the Notes, whether for principal, interest,
fees, expenses or otherwise, and all of the Obligations of the Grantors now or
hereafter existing under this Agreement and provides for the application of
proceeds from the Collateral, upon the occurrence of an Event of Default, to
satisfy the Obligations, including the irrevocable right of the Senior
Collateral Agent to apply proceeds from Collateral to the payment of any and all
amounts owing to the Senior Collateral Agent pursuant to any of the provisions
of Article X or Article XIII of this Agreement prior to making any payment to
any or all of the Investors.

ARTICLE V – EVENTS OF DEFAULT

5.1 There shall be an Event of Default (as defined in the Notes) hereunder upon
the occurrence and during the continuance of an Event of Default under any of
the Notes. The Grantors shall promptly notify the Collateral Agent in writing of
any occurrence of an Event of Default.

ARTICLE VI – RIGHTS UPON EVENT OF DEFAULT

6.1 Subject to the rights of the Senior Lenders, including but not limited to as
set forth in Section 17.1 below, upon the occurrence and during the continuance
of an Event of Default, the Collateral Agent shall have, in any jurisdiction
where enforcement hereof is sought, in addition to all other rights and remedies
that the Collateral Agent may have under applicable law or in equity or under
this Agreement, all rights and remedies of a secured party under the Uniform
Commercial Code as enacted in any such jurisdiction. Without limiting the
foregoing, the Collateral Agent, on behalf of the Investors, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law) to or upon the Grantors or any
other person (all of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances collect, receive, appropriate and
realize upon any or all of the Collateral, and/or may sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver any or all of
the Collateral (or contract to do any of the foregoing), in one or more parcels
at public or private sale or sales, at any exchange, broker’s board or office or
elsewhere upon such terms and conditions as the Collateral Agent may deem
advisable, for cash or on credit or for future delivery without assumption of
any credit risk. The Collateral Agent, on behalf of the Investors, shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase all or any part of the
Collateral so sold, free of any right or equity of redemption in the Grantors,
which right or equity is hereby waived or released. The Collateral Agent, on
behalf of the Investors, shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale, after deducting all
reasonable expenses incurred therein or in connection with the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Investors under this Agreement (including, without limitation,
reasonable attorneys’ fees and expenses) to the payment in whole or in part of
the Obligations, and only after such application and after the payment by the
Collateral Agent of any other amount required by any

 

6



--------------------------------------------------------------------------------

provision of law, need the Collateral Agent account for the surplus, if any, to
the Grantors. To the extent permitted by applicable law, the Grantors waive all
claims, damages and demands they may acquire against the Collateral Agent
arising out of the exercise by the Collateral Agent of any of its rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least ten (10) days before such sale or other disposition. The Grantors
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Obligations and the
reasonable fees and disbursements of any attorneys employed by the Collateral
Agent to collect such deficiency.

ARTICLE VII – VOTING RIGHTS; DIVIDENDS; ETC.

7.1 With respect to Grantors’ right, title and interest to any Collateral
consisting of securities, partnership interests, joint venture interests,
investments or the like (referred to collectively and individually in this
Article VII and in Article VIII hereof as the “Investment Collateral”), so long
as no Event of Default occurs and remains continuing:

(a) the Grantors shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Investment Collateral, or any part thereof,
for any purpose not inconsistent with the terms of this Agreement or the Notes;
and

(b) the Grantors shall be entitled to receive and to retain and use any and all
dividends or distributions paid in respect of the Investment Collateral.

ARTICLE VIII – RIGHTS DURING EVENT OF DEFAULT – INVESTMENT COLLATERAL

8.1 Subject to the rights of the Senior Lenders, including but not limited to as
set forth in Section 17.1 below, with respect to any Investment Collateral in
the possession of the Grantors, so long as an Event of Default has occurred and
is continuing:

(a) at the option of the Collateral Agent, all rights of the Grantors to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to Section 7.1(a) of Article VII hereof, and to
receive the dividends and distributions which it would otherwise be authorized
to receive and retain pursuant to Section 7.1(b) of Article VII hereof, shall
cease, and all such rights thereupon shall become vested in the Collateral Agent
for the benefit of the Investors which thereupon shall have the sole right to
exercise such voting and other consensual rights and to receive and to hold as
pledged Investment Collateral such dividends and distributions; and

(b) all dividends and other distributions that are received by the Grantors
contrary to the provisions of this Agreement shall be held in trust for the
benefit of the Collateral Agent on behalf of the Investors, shall be segregated
from other funds of the Grantors and forthwith shall be paid over to Collateral
Agent for the benefit of the Investors as pledged Collateral in the same form as
so received (with any necessary endorsements).

 

7



--------------------------------------------------------------------------------

ARTICLE IX – GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1 Each Grantor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

(a) except for the security interest granted to the Senior Collateral Agent for
the benefit of the Senior Lenders and the security interest granted to the
Collateral Agent for the benefit of the Investors herein, the Grantor is, and as
to Collateral acquired from time to time after the date hereof, the Grantor will
be, the owner of all the Collateral free from any lien, security interest,
encumbrance or other right, title or interest of any person, and the Grantor
shall defend the Collateral against all claims and demands of all persons at any
time claiming the same or any interest therein adverse to the Senior Collateral
Agent for the benefit of the Senior Lenders or the Collateral Agent for the
benefit of the Investors, in each case except as such may apply to any Permitted
Liens.

(b) except with respect to Permitted Liens, there is no financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) now on file or registered in any public office covering any
interest of any kind in the Collateral, or intended to cover any such interest
that has not been terminated or released by the secured party named therein, and
so long as any Notes remain outstanding or any of the Obligations of the Grantor
remain unpaid, the Grantor will not execute and there will not be on file in any
public office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) or statements relating to the
Collateral, except financing statements filed or to be filed in respect of and
covering the security interest hereby granted to the Collateral Agent for the
benefit of the Investors;

(c) at the Grantor’s own expense, the Grantor will keep the Collateral (i) in
good condition at all times (normal wear and tear excepted) and maintain same in
accordance with all manufacturer’s specifications and requirements, and
(ii) free and clear of all liens and encumbrances, except for the liens granted
hereby and Permitted Liens; and without the consent of the Senior Collateral
Agent, the Grantor will not sell, transfer, change the registration, if any,
dispose of, attempt to dispose of, substantially modify or abandon the
Collateral or any part thereof other than sales of inventory in the ordinary
course of business and the disposition of obsolete or worn-out equipment in the
ordinary course of business; and

(d) the chief office and chief place of business of Grantor is located at 12255
El Camino Real, Suite 250, San Diego, CA 92130. The Grantor will not move its
chief executive office and chief place of business until (i) it shall have given
to the Collateral Agent not less than 30 days’ prior written notice of its
intention to do so, clearly describing such new location and providing such
other information in connection therewith as the Collateral Agent may reasonably
request, and (ii) with respect to such new location, it shall have taken such
action, satisfactory to the Collateral Agent, to maintain the security interest
of the Collateral Agent, in favor of the Investors, in the Collateral.

ARTICLE X – COSTS AND EXPENSES

10.1 Each Grantor agrees to jointly and severally pay to the Collateral Agent
all costs and expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Collateral Agent in the making or the enforcement or attempted
enforcement of this Agreement, whether or not an action is filed in connection
therewith, and in connection with any waiver or amendment

 

8



--------------------------------------------------------------------------------

of any term or provision hereof. All such fees and all advances, charges, costs
and expenses, including reasonable attorneys’ fees and disbursements, incurred
or paid by the Collateral Agent in exercising any right, privilege, power or
remedy conferred by this Agreement or in the enforcement or attempted
enforcement thereof, shall be secured hereby and shall become a part of the
Obligations and shall be paid to the Collateral Agent by the Grantor,
immediately upon demand, together with interest thereon from the date of demand
at a rate of 18% per annum.

ARTICLE XI – CONTINUING EFFECT

11.1 This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Grantor for liquidation
or reorganization, should the Grantor become insolvent or make an assignment for
the benefit of creditors or should a receiver or trustee be appointed for all or
any significant part of the Grantor’s assets, and shall continue to be effective
or be reinstated, as the case may be, if at any time payment and performance of
the Obligations, or any part thereof, is, pursuant to applicable law, rescinded
or reduced in amount, or must otherwise be restored or returned by the
Collateral Agent, whether as a “voidable preference,” “fraudulent conveyance” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment or any part thereof is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

ARTICLE XII – TERMINATION; RELEASE OF THE GRANTORS

12.1 This Agreement shall be terminated and all Obligations of the Grantors
hereunder shall be released when all Obligations of the Grantors have been paid
in full or upon such release of the Obligations hereunder or, with respect to
any Note, when such Note shall no longer be outstanding. Upon such termination,
the Collateral Agent shall return any pledged Collateral to the Grantors, or to
the person or persons legally entitled thereto, and shall endorse, execute,
deliver, record and file all instruments and documents, and do all other acts
and things reasonably required for the return of the Collateral to the Grantors,
or to the person or persons legally entitled thereto, and to evidence or
document the release of the Collateral Agent’s interests arising for the benefit
of the Investors under this Agreement, all as reasonably requested by, and at
the sole expense of, the Grantors.

ARTICLE XIII – COLLATERAL AGENT

13.1 By their execution of the Purchase Agreement, the Investors have authorized
the Collateral Agent to exercise for the pro rata pari passu benefit of the
Investors all rights, powers and remedies provided to it under or pursuant to
this Agreement, including all rights, powers and remedies upon an Event of
Default, subject always to the terms, conditions, limitations and restrictions
provided in this Agreement. Except with respect to those matters as to which the
Collateral Agent is expressly required to act under the terms of this Article
XIII, the Collateral Agent may act or refrain from acting with the written
consent of holders of a majority of the aggregate principal amount of
outstanding Notes as of the date of such consent (the “Requisite Holders”),
which Requisite Holders shall have the right to direct the time, method and
place of conducting any proceeding for any remedy available to the Collateral
Agent; provided, however, that such direction shall not be in conflict with any
rule of law or expose the Collateral Agent to personal liability, such direction
shall not be unduly prejudicial to the rights of any non-consenting holder, and
the Collateral Agent

 

9



--------------------------------------------------------------------------------

may take any action deemed proper by the Collateral Agent, in its discretion,
which is not inconsistent with such direction or the terms of this Agreement. It
is agreed that the duties of the Collateral Agent are only such as are herein
specifically provided, and the Collateral Agent shall have no other duties,
implied or otherwise.

13.2 Anything herein to the contrary notwithstanding, none of the provisions of
this Agreement shall be construed to require the Collateral Agent to expend or
risk its own funds or otherwise incur any liability (financial or otherwise) in
the performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, unless it shall be satisfied that one or more Grantors, the
Investors, are at the time obligated and in a financial position to pay the
Collateral Agent’s reasonably anticipated fees for its services and its
out-of-pocket expenses (including fees of its counsel) in the performance of
such duties or the exercise of any of such rights or powers and to indemnify it
against any such risk or liability. In no event shall the Collateral Agent be
liable (i) for any consequential, punitive or special damages or (ii) for the
acts or omissions of its nominees, correspondents, designees, subagents or
subcustodians. The Collateral Agent shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral Agent
(including any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, or the unavailability of the
Federal Reserve Bank wire or telex or other wire or communication facility).

13.3 The Collateral Agent shall not be required or bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, entitlement
order, approval or other paper or document. The Collateral Agent may execute any
of the powers under the Security Agreement or perform any duties hereunder
either directly or by or through agents, attorneys, custodians or nominees
appointed with due care, and shall not be responsible or liable for the acts or
omissions, including any willful misconduct or gross negligence, on the part of
any agent, attorney, custodian or nominee so appointed.

13.4 Each Grantor hereby agrees to indemnify on a joint and several basis the
Collateral Agent, each Investor, any affiliate thereof, and their respective
directors, officers, employees, agents, counsel and other advisors (each an
“Indemnified Person”) against, and hold each of them harmless from, any and all
liabilities, obligations, losses, claims, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, including the reasonable fees and disbursements of counsel to an
Indemnified Person, which may be imposed on or incurred by any Indemnified
Person, or asserted against any Indemnified Person by any third party or by
Grantor, in any way relating to or arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the transactions contemplated
hereby or the Collateral, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Grantor (the “Indemnified Liabilities”); provided that Grantor shall not be
liable to any Indemnified Person for any portion of such Indemnified Liabilities
to the extent they are found by a final decision of a court of competent
jurisdiction to have resulted from such Indemnified Person’s gross negligence or
willful misconduct. If and to the extent that the foregoing indemnification is
for any reason held unenforceable, Grantor agrees to make the maximum
contribution to the payment

 

10



--------------------------------------------------------------------------------

and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. The indemnification provisions contained in this
Section 13.4 are in addition to any other rights any of the indemnified parties
may have by law or otherwise and shall survive the termination of this Agreement
or the resignation or removal of the Collateral Agent.

13.5 Any corporation or other entity whatsoever into which the Collateral Agent
may be merged or converted or with which it may be consolidated, any corporation
or other entity whatsoever resulting from any merger, conversion or
consolidation to which the Collateral Agent shall be a party or any corporation
or other entity whatsoever succeeding to the business of the Collateral Agent
shall be the successor of the Collateral Agent hereunder without the execution
or filing of any paper with any party hereto except where an instrument of
transfer or assignment is required by law to effect such succession.

13.6 The Collateral Agent shall transmit by overnight mail to the Investors, or
their successors or permitted assigns, as the names and addresses appear in a
register of Investors maintained by Cardium, notice of an Event of Default.

13.7 The Collateral Agent may at any time resign by giving written notice
thereof to Cardium at least 20 business days prior to the date of such proposed
resignation. Upon receiving such notice of resignation, the Requisite Holders
shall promptly appoint a successor collateral agent by written instrument
executed by authority of its board of directors, a copy of which shall be
delivered to the resigning Collateral Agent and a copy to the successor
collateral agent. If an instrument of acceptance by a successor collateral agent
shall not have been delivered to the Collateral Agent within 20 business days
after giving such notice of resignation, the resigning Collateral Agent may
petition any court of competent jurisdiction for the appointment of a successor
collateral agent. Such court may thereupon, after such notice, if any, as it may
deem proper, appoint a successor collateral agent. The Collateral Agent may be
removed at any time by written action by the Requisite Holders delivered to the
Collateral Agent and to Cardium. If the Collateral Agent shall be so removed,
the Requisite Holders shall promptly appoint a successor collateral agent in
accordance with the procedures in this Article XIII.

ARTICLE XIV – COLLATERAL AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT

14.1 Powers. Each Grantor hereby appoints the Collateral Agent, and any officer
or agent of the Collateral Agent, with full power of substitution, as its
attorney-in-fact with full irrevocable power and authority in the place of the
Grantor and in the name of the Grantor or in its own name, from time to time in
the Collateral Agent’s discretion, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute and file
any instrument which may be necessary or desirable to accomplish the purposes of
this Agreement. Except with respect to those matters as to which the Collateral
Agent is expressly required to act under the terms of this Article XIV, the
Collateral Agent may act or refrain from acting with the written consent of the
Requisite Holders, which Requisite Holders shall have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Collateral Agent; provided, however, that such direction shall not be in
conflict with any rule of law or expose the Collateral Agent to personal
liability and the Collateral Agent may take any action deemed proper by the
Collateral Agent,

 

11



--------------------------------------------------------------------------------

in its discretion, which is not inconsistent with such direction or the terms of
this Agreement. It is agreed that the duties of the Collateral Agent are only
such as are herein specifically provided and as set forth in the Purchase
Agreement, and the Collateral Agent shall have no other duties, implied or
otherwise. Each Grantor hereby ratifies whatever actions the Collateral Agent
shall lawfully do or cause to be done in accordance with this Article XIV. The
Collateral Agent agrees that, except upon the occurrence and during the
continuance of an Event of Default, it shall not exercise the power of attorney,
or any rights granted to Collateral Agent under this Article XIV. This power of
attorney shall be a power coupled with an interest and shall be irrevocable so
long as the Obligations have not been paid and performed in full.

14.2 No Duty on Collateral Agent’s Part. The powers conferred on the Collateral
Agent by this Article XIV are solely to protect the Investors’ interests in the
Collateral and shall not impose any duty upon the Collateral Agent to exercise
any such powers. The Collateral Agent shall be accountable only for amounts that
it actually receives, on the Investor’s behalf, as a result of the exercise of
such powers, and neither the Collateral Agent nor any of its officers,
directors, employees or agents shall, in the absence of willful misconduct or
gross negligence, be responsible to the Grantor for any act or failure to act
pursuant to this Article XIV.

ARTICLE XV – GOVERNING LAW

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS TO BE PERFORMED
WHOLLY WITHIN SUCH JURISDICTION.

ARTICLE XVI – ASSIGNMENT

16.1 This Agreement shall create a continuing security interest in the
Collateral and shall be binding upon the Grantors and the Grantors’ successors
and permitted assigns; inure, together with the rights and remedies of the
Collateral Agent hereunder, in favor of the Investors and their successors,
transferees and assigns; and be severable in the event that one or more of the
provisions herein is determined to be illegal or unenforceable. Without limiting
the generality of the foregoing, the Investors may assign or otherwise transfer
any portion of the Obligations to any other person or entity, and such other
person or entity shall thereupon become vested with all the benefits and
obligations in respect thereof granted to the Investors (including the
beneficial interest in the rights and benefits granted to the Collateral Agent
for the benefit of the Investors) herein or otherwise.

ARTICLE XVII – SUBORDINATION

17.1 Subordination. The Grantors and the Collateral Agent agree, which agreement
shall be binding upon each and every Investor, that:

(a) until payment in full in cash of all amounts owing under the Senior Notes
(i) any and all Liens of the Investors, whether now existing or arising in the
future, on any assets or property (real or personal) of the Grantors, including,
without limitation, the Liens granted under or pursuant to this Agreement
(collectively, the “Junior Liens”) shall be and hereby are subordinated to any
and all Liens, whether now existing or arising in the future, of the holders of
the Senior Notes (and any Liens incurred in connection with

 

12



--------------------------------------------------------------------------------

the extension, renewal or refinancing of any such indebtedness) on such assets
and property (collectively, the “Senior Liens”), regardless of the date, manner
or order of perfection of any such Liens, (ii) the Investors shall not take any
action to enforce any Junior Liens or realize on any Collateral, and (iii) to
the extent any conflict arises between any agreements, documents or instruments
granting or governing the Junior Liens with any agreements, documents or
instruments granting or governing the Senior Liens (collectively, the “Senior
Security Documents”), the Senior Security Documents shall govern;

(b) they will not at any time contest the validity, extent, perfection, priority
or enforceability of the Senior Liens; and

(c) the Collateral Agent shall execute any document or instrument as may be
required from time to time to the extent necessary to establish evidence or
maintain the priority of the Liens securing the Senior Notes.

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Security Agreement by its
duly authorized officer as of the date first written above.

 

CARDIUM THERAPEUTICS, INC. By:   /s/ Tyler Dylan   Tyler Dylan  

Chief Business Officer, General Counsel,

Executive Vice President and Secretary

 

INNERCOOL THERAPIES, INC. By:   /s/ Tyler Dylan   Tyler Dylan   Chief Business
Officer and Secretary

 

TISSUE REPAIR COMPANY By:   /s/ Tyler Dylan   Tyler Dylan   Chief Business
Officer and Secretary

 

By:   /s/ Robert Marshall   Dr. Robert Marshall, as Collateral Agent

[Signature Page to Security Agreement]